DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 3/11/2022
Claims 1 and 12-13 are amended.
Claims 3-4 are cancelled.
Claims 1-2 and 5-13 are pending. 
The Applicant has overcome the rejection of claims 12-13 under 35 USC 112(b) as being indefinite due to Applicant’s amendment filed 3/11/2022.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 filed 3/11/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Specifically, Applicant’s arguments are directed towards Wakamatsu, which is not used in the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an aerosol generation mechanism for generating an aerosol from the aerosol source” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation “an aerosol generation mechanism for generating aerosol from the aerosol generation source” has been interpreted as a heating element, for example a coil heater, and equivalents thereof (see p. 6, ll. 10-26 of the instant specification).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goch (US 2017/0071251).
Regarding claim 1, Goch discloses a smoking device (abstract) comprising:
a housing (1; Fig. 4), a liquid-evaporator module (12; “aerosol generating unit”), a tobacco-heater module (14; “flavor generation unit), and a mouthpiece module (23; “mouthpiece end”), 
wherein the liquid-evaporator module is disposed in the housing (see Fig. 4) and comprises a nonwoven (4c; “aerosol source storage section”) impregnated with liquid (para. 29; “an aerosol source”) and a liquid-heating device (4; “aerosol generation mechanism”),
wherein the tobacco-heater module is disposed in the housing (see Fig. 4), and comprises a tobacco pad (27; “flavor source storage section”) including loose tobacco (para. 48; “flavor source”), 
wherein the mouthpiece module is located at one end of the housing (see Fig. 4),
wherein the tobacco-heater module is disposed between the mouthpiece module and the liquid-evaporator module (see Fig. 4),
wherein the liquid-evaporator module includes an inlet-opening arrangement (29) through the liquid-flow channel arranged in the battery housing part (20; para. 51), which passes through the liquid-flow channel (9) and through the tobacco-flow channel (10) and to the intake-opening arrangement (8) (para. 51; collectively “a first flow path extending from within the aerosol generating unit to the mouthpiece end”),
wherein the is tobacco-heater module is provided with the inlet-opening arrangement (see holes in Fig. 4; see para. 51 describing the inlet-opening arrangement is arranged in the tobacco-heater housing part) with inlet sub-channels (32b) for outward flow of tobacco vapor (para. 54; claim 13; see annotated Fig. 4; “second flow path”), and the tobacco vapor from the tobacco-heater module flows in the tobacco-flow channel (10) to the intake-opening arrangement (8; para. 31; “third flow path”),

the third flow path extends from within the flavor source storage section to the first flow path (see Fig. 4), and the tobacco vapors flow in the tobacco-flow channel (10; para. 31; “permeable to a flavor in the flavor source”).

    PNG
    media_image1.png
    874
    587
    media_image1.png
    Greyscale

Regarding claim 2, Goch discloses that spikes (28b) piece the tobacco pad (27; para. 50; “at least one hole”).
Regarding claim 5, Goch discloses a heating coil (4a; “first heating element” which heats liquid from the nonwoven reservoir (4c; para. 29). 
Regarding claim 6, Goch discloses that the input device (26) connected to the control arrangement (24) makes it possible to adjust the process temperature (para. 46-47; “first heating element is adjustable”). 
Regarding claim 7, Goch further discloses a storage-battery module to provide electrical energy to the liquid-evaporator module (para. 16).
Regarding the claim limitation “the first heating element is capable of being turned on and off,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of Goch is the same as the claimed invention, it is capable of being operated with identical claimed characteristics. Moreover, Goch is capable of being operated in such a manner in the case where the battery runs out of electricity (corresponding to an off state) and then a recharged manner when the heater is operated (corresponding to an on state).
Regarding claim 8, Goch further discloses a tobacco heater (5; “second heating element which heats the flavor source”).
Regarding claim 9, the claim limitation “wherein the first heating element is heated at a higher temperature than the second heating element,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. 
Regarding claim 10, Goch discloses that the process temperature is adjustable to achieve different smoking effects for different types of tobacco (para. 46). 
Regarding claim 11, Goch discloses a storage-battery module to provide electrical energy to the liquid-evaporator module (para. 16).
Regarding the claim limitation “the second heating element is capable of being turned on and off,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the device of Goch is the same as the claimed invention, it is capable of being operated with identical claimed characteristics. Moreover, Goch is capable of being operated in such a manner in the case where the battery runs out of electricity (corresponding to an off state) and then a recharged manner when the heater is operated (corresponding to an on state).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goch (US 2017/0071251) as applied to claim 1 above, and further in view of Yamada et al. (US 2017/0319799).
Regarding claim 12, Goch discloses the flavor inhaler as discussed above with respect to claim 1.
However, Goch is silent as to a flavor-permeable member provided in the plurality of holes constituting the second flow path. 
	Yamada teaches a non-combustible type flavor inhaler (title) comprising a cartridge (130; see Fig. 2, 4) being a flavor source unit (para. 50) provided with a flow passage for air to be inhaled from the mouthpiece (para. 50), the cartridge comprising meshes (133A, 133B) such that raw flavor material does not pass through the mesh (para. 58). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a mesh as in Yamada to the second flow path of Goch in order to obtain the predictable result of preventing raw flavor material (the supporting material holding the flavor) from passing through the mesh (Yamada; para. 58) while still allowing the flavor element to pass through (Yamada; para. 53). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Goch (US 2017/0071251) as applied to claim 1 above, and further in view of Takeuchi (US 6155268). 
Regarding claim 13, Goch discloses the flavor inhaler as discussed above with respect to claim 1. 
However, Goch is silent as to a shutter which opens or closes at least one hole constituting the second flow path. 
	Takeuchi teaches a flavor-generating device (title) comprising an upper chamber (121) comprising a cooling chamber (21) including an outer air introduction hole (26) to permit outer air to be introduced into the cooling chamber (col. 5, ll. 4-7), the outer air introduction hold having a set opening area (col. 5, ll. 11-13) and a shutter (28) having a plurality of openings in the casing to surround the outer 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a shutter as in Takeuchi to the inlet subchannels of Goch in order to adjust the amount of air that flows through discharge port (Takeuchi; col. 5, ll. 13-19). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712